UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-D ASSET-BACKED ISSUER Distribution Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the monthly distribution period from December 1, 2012 toDecember31, 2012 Commission File Number of issuing entity 333-133170-01, 333-60418-01and 333-166240-01 World Financial Network Credit Card Master Note Trust (Exact Name of Registrant as Specified in its Charter) Commission File Number of depositor: 333-133170, 333-60418and 333-166240 WFN Credit Company, LLC (Exact Name of Registrant as Specified in its Charter) Comenity Bank (Exact Name of Registrant as Specified in its Charter) Delaware 31-1772814 (State or other jurisdiction of Incorporation or organization of the issuing entity) (I.R.S. Employer Identification No.) One Righter Parkway, Suite 100 Wilmington, Delaware (Address of principal executive offices of issuing entity) (Zip Code) (302)529-6140 (Telephone number, including area code) N/A (Former Name, former address, if changed since last report) Title of Class Registered/reporting pursuant to (check one) Name of exchange (If Section 12(b) Section 12(b) Section 12(g) Section 15(d) Series 2009-D, Class A, Class M, Class B and Class C £ £ S Series 2010-A, Class A, Class M, Class B and Class C £ £ S Series 2011-A, Class A, Class M, Class B and Class C
